18-1621
    Duka v. Barr
                                                                                   BIA
                                                                           A095 149 726

                        UNITED STATES COURT OF APPEALS
                            FOR THE SECOND CIRCUIT

                                 SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

          At a stated term of the United States Court of Appeals for
    the Second Circuit, held at the Thurgood Marshall United States
    Courthouse, 40 Foley Square, in the City of New York, on the
    13th day of December, two thousand nineteen.

    PRESENT:
              DENNIS JACOBS,
              SUSAN L. CARNEY,
              MICHAEL H. PARK,
                   Circuit Judges.
    _____________________________________

    SHKELQIM DUKA,

                   Petitioner,

                   v.                                            18-1621

    WILLIAM P. BARR, UNITED STATES
    ATTORNEY GENERAL,

              Respondent.
    _____________________________________

    FOR PETITIONER:                   PAUL B. GROTAS, The Grotas Firm, P.C.,
                                      New York, NY.

    FOR RESPONDENT:                   LYNDA A. DO, Attorney (Joseph H. Hunt,
                                      Assistant Attorney General; Stephen
                                      J. Flynn, Assistant Director, on the
                                      brief) for the Office of Immigration
                                      Litigation, United States Department
                                      of Justice, Washington, DC.
       UPON DUE CONSIDERATION of this petition for review of a Board

of Immigration Appeals (“BIA”) decision, it is hereby ORDERED,

ADJUDGED, AND DECREED that the petition for review is DENIED.

       Petitioner Shkelqim Duka, a native and citizen of Macedonia,

seeks review of a decision of the BIA denying his fifth motion to

reopen.       In re Shkelqim Duka, No. A095 149 726 (B.I.A. May 2,

2018).       We review the BIA’s denial of a motion to reopen for abuse

of     discretion         and     the    BIA’s      conclusion     regarding     country

conditions for substantial evidence.                     Jian Hui Shao v. Mukasey,

546 F.3d 138, 168–69 (2d Cir. 2008).                  The BIA abuses its discretion

if its “decision provides no rational explanation, inexplicably

departs from established policies, is devoid of any reasoning, or

contains only summary or conclusory statements; that is to say,

where the Board has acted in an arbitrary or capricious manner.”

Kaur    v.    BIA,    413 F.3d 232,   233-34    (2d    Cir.   2005)   (internal

quotation marks omitted).

       It is undisputed that Duka’s motion was untimely and number

barred because it was his fifth motion and his removal order became

final in 2005.            See 8 U.S.C. § 1229a(c)(7)(A), (C)(i).               To avoid

the applicable time and number limitations, he had to show a

material change in country conditions in Macedonia relevant to his

stated       fear    of    persecution         arising   from    his   father-in-law’s

conviction.          See 8 U.S.C. § 1229a(c)(7)(C)(ii).                 He also had to

                                                2
show his prima facie eligibility for asylum.              See INS v. Abudu,

485 U.S. 94, 104–05 (1988) (even assuming a material change in

country conditions, the agency may deny reopening where a movant

fails to demonstrate prima facie eligibility for relief); see also

Jian   Hui   Shao, 546 F.3d   at    168   (to   demonstrate   prima   facie

eligibility for relief, a movant “must show a ‘realistic chance’

that she will be able to obtain such relief”).              We conclude that

the BIA did not abuse its discretion in denying the petition

because Duka failed to show either a material change in country

conditions or his prima facie eligibility for relief.               His claim

that he would be targeted because of his father-in-law’s conviction

or accusations was speculative: he adduced no evidence that his

father-in-law was framed or that anyone close to his father-in-

law had been targeted.

       Duka contends that the BIA erred by failing to discuss an

updated expert report by Dr. Bernd Fischer on conditions in

Macedonia.     We identify no abuse of discretion in the agency’s

decision not to discuss the updated report.               The agency is not

required to parse explicitly each piece of evidence.                  See Wei

Guang Wang v. BIA, 437 F.3d 270, 275 (2d Cir. 2006).              Further, the

BIA was not obligated to credit the report, which was based, in

part, on Duka’s discredited allegations of past harm and did not

substantively        address      his         father-in-law’s     conviction,

                                        3
notwithstanding that the conviction was the predicate for the fear

alleged by Duka in his fifth motion to reopen.             See id. at 275–76

(explaining that the agency does not have to “parse or refute on

the   record   each    individual     argument    or    piece    of   evidence,”

particularly where that evidence is “oft-cited” or “immaterial”

(internal quotation marks omitted)).

        As to both Dr. Fischer’s report and the additional country

conditions evidence that Duka submitted with his fifth motion to

reopen, the BIA did not abuse its discretion by failing to analyze

specific pieces of evidence presented by Duka.                  The evidence of

new   incidents   of    violence     against   ethnic    Albanians     reflected

neither a heightening of volatile conditions for ethnic Albanians

nor an interest in Duka by criminals or Macedonian authorities.

See Jian Hui Shao, 546 F.3d at 169; Wei Guang Wang, 437 F.3d at

275–76.     In sum, the BIA did not err in denying Duka’s motion to

reopen because it did not ignore material evidence presented by

Duka,    and   Duka    failed   to    establish   either    changed      country

conditions or his prima facie eligibility for asylum by virtue of

his father-in-law’s actions.            Insofar as the BIA declined to

exercise its authority to reopen sua sponte, we lack jurisdiction

to review that “entirely discretionary” determination.                  See Ali

v. Gonzales, 448 F.3d 515, 518 (2d Cir. 2006).



                                        4
       For the foregoing reasons, the petition for review is DENIED,

the   stay   of   removal   previously   granted   is   VACATED,   and   the

Government’s motion for summary denial and Duka’s motion to remand

are DENIED as moot.

                                  FOR THE COURT:
                                  Catherine O’Hagan Wolfe,
                                  Clerk of Court




                                    5